UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1188



In Re: MAURICE BROWN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:97-cr-00126-FDW-1)


Submitted:   May 29, 2008                   Decided:   June 4, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maurice Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Brown petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his petition for

writ of error coram nobis, in which he claimed he had received

ineffective assistance of counsel.          He seeks an order from this

court directing the district court to act.             Our review of the

district court docket sheet reveals that Brown has since been

provided with new counsel. Accordingly, because the district court

has provided Brown with the relief requested in his coram nobis

petition, we deny the mandamus petition as moot.         We grant leave to

proceed in forma pauperis.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -